Citation Nr: 1140178	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disability, to include but not limited to depression, anxiety and/or adjustment disorder.  

3.  Entitlement to special monthly compensation based on the need for aid and attendance. 

4.  Entitlement to special monthly compensation based on housebound status. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his son


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a left knee disability. 

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's psychiatric disability is related to active duty or any event or injury during active duty.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's sole service-connected disability (noncompensable bilateral hearing loss) renders him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.

4.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A psychiatric disability, to include but not limited to depression, anxiety and/or adjustment disorder, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for the award of special monthly compensation based on the need for regular aid and attendance have not been not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2011).

4.  The criteria for the award of special monthly compensation based on housebound status have not been not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.350, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2009, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the transcript of an April 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination with respect to the Veteran's left knee was conducted in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the left knee issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

With regard to the Veteran's claim for a psychiatric disability, and as discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran has a psychiatric disability as a result of service.  With regard to his claims for special monthly compensation, and as discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran's sole service-connected disability, noncompensable bilateral hearing loss, may satisfy the relevant criteria.  

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated a psychiatric disability during active duty, or that his sole service-connected disability, noncompensable bilateral hearing loss, results in the need for aid and attendance or housebound status.  Therefore, a remand in order to obtain a supplemental opinion regarding these issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran generally contends that he has a left knee disability.

Based on a thorough review of the record, the Board finds that the evidence does not show that the Veteran has a left knee disability.  VA treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The report of an August 2009 VA orthopedic examination relates that the Veteran reported that his left knee did not bother him.  He denied swelling, pain and erythema.  He took no medication for the left knee and had no complaints about the left knee.  The report sets forth a diagnosis that there was no apparent left knee condition/complaint, the Veteran denied any subjective complaints, and presented with no knee condition/diagnosis.  The examiner notes that there was no evidence of a left knee disability.  

The Board recognizes the Veteran's general allegations in support of this claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing hemorrhoids or hip problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran, his wife and his son, however, are not competent to diagnose the Veteran with a left knee disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a current left knee disability for which service connection may be granted, service connection is not warranted.  

The Veteran also generally contends that he has a psychiatric disability as a result of active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability.  

His service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The report of the Veteran's September 1966 separation medical examination reflects that his clinical psychiatric evaluation was normal.  It identifies no relevant defects or diagnoses.  The report of an April 1967 reserve medical examination also reflects that the Veteran's clinical psychiatric evaluation was normal, and identifies no relevant defects or diagnoses.  The Veteran's corresponding April 1967 reserve report of medical history reflects that he denied all relevant complaints.  The physician's summary section relates that there were no abnormalities.  

There is no evidence of pertinent complaints, symptoms, findings or diagnoses within one year of the Veteran's separation from service.  Because the claimed disability was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Because a psychosis was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.  

The earliest post-service indications of a psychiatric disability are dated many years after the Veteran's separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect current psychiatric treatment.  However, they show that the Veteran's current psychiatric disability is not related to his active duty.  For example, an August 2006 mental health consult note relates that the Veteran complained of a depressed mood ever since having a [non-service-connected] stroke a few years earlier.  It provides an Axis I diagnosis of major depressive disorder secondary to stroke, chronic.  An April 2009 VA mental health physician note provides an Axis I diagnosis of depressive disorder secondary to stroke, residual, cognitive d/o.  

There is no competent medical evidence that the Veteran's current psychiatric disability is related to his active duty.  

The Veteran, his wife and his son are competent to provide testimony and statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran, his wife and his son are not competent to diagnose the Veteran with a psychiatric disability, state that any psychiatric problems during service were of a chronic nature to which current disability may be attributed, or state that any current psychiatric disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra.

In fact, when the Veteran's representative asked him during the hearing how his current psychiatric disability could be tied back to service, the Veteran merely related that he "was too young to recall that stuff."  Hearing transcript at p. 9.  On further questioning as to whether he had mental health issues during active duty, the Veteran could only state "[p]robably in Vietnam but there was no place to go in Vietnam.  We were way out in the desert."  Id.

To the extent that these vague assertions can be described as testimony of psychiatric symptoms during active duty, the Board finds that they are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Again, the Board observes that less than one year after separation from active duty the Veteran specifically denied all pertinent psychiatric problems on a Reserve report of medical history. 

Further, while the Board acknowledges that the absence of any corroborating probative medical evidence supporting the assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no evidence of psychiatric complaints, symptoms, findings or diagnoses, and showing that he denied pertinent complaints less than one year after separation from active duty) outweigh the Veteran's contentions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability or a psychiatric disability, to include but not limited to depression, anxiety and/or adjustment disorder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Special Monthly Compensation

Special monthly compensation is payable at a specified rate if the veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(b) (2011).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) must be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in section 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for aid and attendance.  There is simply no competent clinical evidence that the Veteran's sole service-connected disability (noncompensable bilateral hearing loss) results in any of the criteria set forth at 38 C.F.R. § 3.352(a).  Indeed, the Veteran himself has not so contended.

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling, and thus he is not entitled to special monthly compensation based on being housebound.

In sum, the medical evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or housebound status.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a left knee disability is denied.

Service connection for a psychiatric disability, to include but not limited to depression, anxiety and/or adjustment disorder, is denied.

Special monthly compensation based on the need for aid and attendance is denied.

Special monthly compensation based on housebound status is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


